Citation Nr: 1422325	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-30 622	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for a back disorder, including as secondary to the bilateral foot disability.

4.  Entitlement to service connection for a leg disorder, also including as secondary to the bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from June 15, 1972 to September 25, 1972 and from December 1, 1972 to January 18, 1973.

This appeal to the Board of Veterans' Appeals (Board) is from August 2006 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011 and September 2013, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.

In this decision the Board is not only reopening, but also then readjudicating on its underlying merits, the claim of entitlement to service connection for bilateral foot disability.  The Veteran is not prejudiced by the Board issuing a final decision on the merits of this claim since the Agency of Original Jurisdiction (AOJ) also already has readjudicated this claim on its underlying merits.  See, e.g., the November 2013 supplemental statement of the case (SSOC).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).


FINDINGS OF FACT

1.  Service connection for bilateral (left and right) foot disability initially was denied in an unappealed October 1988 rating decision.

2.  Additional evidence received since that October 1988 rating decision denying this claim, however, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

3.  The Veteran's bilateral foot disability pre-existed his service and is not shown to have been worsened during or by his service beyond its natural progression.

4.  His low back and leg disorders did not manifest during his service or even for many years after it concluded and are not shown to be related to his service, including caused or permanently worsened by a service-connected disability, particularly his bilateral foot disability.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision denying service connection for bilateral foot disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that October 1988 rating decision to reopen this claim of entitlement to service connection for bilateral foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria still are not met, however, for entitlement to service connection for this bilateral foot disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

4.  The criteria also are not met for entitlement to service connection for back and leg disorders, including as secondary to the bilateral foot disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

Ideally, VCAA notice should be provided to a claimant before the RO's initial unfavorable decision on the claim as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Here, as a preliminary matter, since the Board is reopening the claim of entitlement to service connection for bilateral foot disability - owing to the receipt of the required new and material evidence since the last prior, final and binding, denial of this claim - the Board need not discuss whether the Veteran received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including in terms of apprising him of the specific reasons this claim was previously denied so he would have opportunity to provide evidence addressing these prior shortcomings in his claim.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening this claim, regardless, so irrespective of whether he received that level of notice.

And as for providing him the required notice regarding his underlying claim of entitlement to service connection for this bilateral foot disability, also his derivative (i.e., secondary) claims for back and leg disorders, in an October 2006 letter the RO provided him notice of the information and evidence needed to substantiate a claim for service connection, as well as apprised him of the information and evidence he needed to submit versus the information and evidence VA would obtain for him.  The letter also provided him information pertaining to the downstream assignment of disability ratings and effective dates, as well as the type of evidence impacting those supplemental determinations, consistent with Dingess/Hartman.  Moreover, after issuance of that letter and the opportunity for him to respond, an August 2007 statement of the case (SOC) and a July 2012 supplemental SOC (SSOC) reflect readjudication of his claims.  Hence, he is not shown to be prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to "cure" a timing defect in the provision of the notice because the intended purpose of the notice is preserved, not frustrated, inasmuch as the Veteran is still given ample or meaningful opportunity to participate effectively in the adjudication of his claim).

The file also reflects that VA has made reasonable efforts to obtain or assist in obtaining all records pertinent to these claims being decided.  Pertinent medical evidence associated with the claims file for consideration consists of the Veteran's service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, and the reports of VA examinations.  Also of record and considered in connection with the claims are various written statements provided by him and his representative on his behalf. 

It appears the STRs may be incomplete.  When, as here, through no fault of the Veteran, records under the control of the Government are unavailable, presumably lost or destroyed, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  However, given this unfortunate circumstance, the AOJ followed proper procedures in attempting to locate all available STRs and also provided the Veteran opportunity to identify alternative sources of information pertaining to medical treatment he may have received during his service through submission of National Archives and Records Administration (NARA) Form 13055 (Request for Information Needed to Reconstruct Medical Data).  See Washington v. Nicholson, 19 Vet. App. 362, 
369-71 (2005); and Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that this heightened duty includes the obligation to search for alternative records, such as by having the Veteran complete and return NARA Form 13055 allowing for the search for evidence from the NARA or for extracts or other evidence from the Surgeon General's Office (SGO))..  After the required attempts and follow-up attempts are exhausted, including to obtain any SGO abstracts, etc., then the 
non-existence or unavailability of these records must be verified by each Federal department or agency from whom they are sought and this must be documented for the record by issuing a Formal Finding Memorandum on the unavailability of these records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The Veteran also has to be appropriately notified in the event these additional efforts to obtain these records ultimately are to no avail.  38 C.F.R. § 3.159(e)(1).  This procedural due process occurred as required in this instance, however.

There is no indication that there are any other potential sources from which to obtain additional STRs.  Thus, the Board finds that VA has fulfilled its duty to assist in attempting to obtain these records.

One must also realize that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law  does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the alleged disability and suggesting a relationship or correlation between his claimed disability and his military service, including, like here, by way of aggravation of a pre-existing disability (in the case of his bilateral foot disability) and by showing he has additional disabilities (namely, affecting his back and legs) as a secondary result of a service-connected disability, in this case predicated on his bilateral foot disability.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. At 406 and O'Hare, 1 Vet. App. at 367).

Additionally, the Board finds that the AOJ has appropriately complied with the Board's prior remand directives by obtaining the SSA records and arranging for additional VA medical examinations and opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon the Board a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  Further, the Board finds that additional VA medical examination concerning the Veteran's claims for service connection for low back and leg disabilities is unnecessary because, as will be explained below, the evidence does not establish that he suffered any low back or leg injury during his service or that these additionally claimed disabilities are secondary to (meaning caused or aggravated by) a service-connected disability - in particular his bilateral foot disability inasmuch as it is not shown to have been incurred in or aggravated by his service.  38 C.F.R. § 3.159(c)(4).

The Board therefore may proceed with its adjudication of these claims, starting with the petition to reopen the claim for bilateral foot disability.

II.  Analysis

A.  Reopening of the Claim

The Veteran has petitioned to reopen the previously denied claim of entitlement to service connection for bilateral foot disability.  For the following reasons and bases, the Board finds that reopening is warranted - although, as also will be discussed, the Board will continue to deny this claim on its underlying merits.

Service connection for this claimed disability initially was denied in an October 1988 rating decision.  The Veteran was notified of that decision and of his appellate rights in a November 1988 letter in accordance with 38 C.F.R. § 19.25.  He did not initiate appellate review by submitting a Notice of Disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (setting for requirements, content, and time limits for submitting an NOD).  Moreover, new and material evidence was not received within one year of that October 1988 rating decision.  38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final). 

Consequently, because the Veteran did not appeal that October 1988 rating decision, and because new and material evidence was not been received within one year of the date of its mailing, that prior rating decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, irrespective of whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The October 1988 rating decision denied this claim for bilateral foot disability based on a finding that this disability had existed prior to the Veteran's service and that there was no evidence indicating it was aggravated during or by his service beyond its normal progression.

Additional evidence received since that October 1988 rating decision includes a June 2011 VA medical opinion indicating it is at least as likely as not that the Veteran's current bilateral foot disability is the result of a pre-existing bilateral foot condition that was permanently aggravated by injury/illness incurred while on active duty.  This opinion relates to an unestablished fact necessary to substantiate this claim by positing aggravation of the pre-existing bilateral foot disability by the Veteran's service).  It also accordingly, under the low standard articulated by Shade, raises a reasonable possibility of substantiating this claim.  Shade, 24 Vet. App. 110, 117 (2010).  Thus, this evidence received since the October 1988 rating decision is new and material allowing for the reopening of this claim.  38 C.F.R. § 3.156.

B.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing entitlement to direct service connection requires having:  (1) competent and credible evidence confirming the existence of the claimed disability or, at the very least, showing the Veteran has had it at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

Certain conditions like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of service.  This presumption is rebuttable by affirmative evidence to the contrary , however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service or within this presumptive period there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis, as mentioned, is one such disease.

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability, although in this latter circumstance the Veteran is only compensated for the additional disability he has above and beyond that he had prior to the aggravation.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 


Generally, when a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies and his claim cannot be for service connection, only instead for aggravation of a pre-existing condition.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153.  In such cases, the record must simply show that there was an increase in disability during service to trigger the presumption of aggravation; there need not have been a worsening to the point of warranting compensation, but by the same token the worsening must have been over and beyond the normally expected progression of the condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  Under § 1153, once a veteran establishes worsening, "the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (citing Wagner, 370 F.3d at 1096).  A mere temporary or intermittent flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Further, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

C.  Bilateral Foot Disability

As concerning this claim for bilateral foot disability, the Veteran concedes this disability pre-existed his military service; he admits to having entered service with hammertoes and several calluses on the bottom of both of his feet and heels.  But nonetheless he alleges that his disability increased in severity significantly during his service over and beyond its natural progression and, thus, was aggravated by his service.  He claims that, during boot camp, he was in sickbay about every other day for foot pain and told it was on account of arthritis.  He says he even spent a week in the hospital for his foot problem, which he adds was from marching and exercise.  That type of training activity he believes aggravated his foot problem.  He also questions why he was ever allowed into the military, if his feet were so bad, and he says that after he was released from service he had to undergo an operation to correct his feet.  He explains, however, that it only got rid of the calluses on the bottom of his feet, not also his hammertoes, which he still has.  He further points out that VA doctors have disagreed on whether his service aggravated his disability, although the one supporting his claim also concluded the Veteran should not have been allowed into the military, and the Veteran says the need for surgery so soon after service is reason enough alone to conclude his service aggravated his 
pre-existing disability.

Regarding his feet, the Veteran's STRs show that during his June 14, 1972, military entrance examination the examiner described the Veteran's feet as "abnormal" and observed a moderate hammertoe deformity of the left foot, though asymptomatic, and a left ankle scar.  Also, on his June 14, 1972 report of medical history upon entrance into service, the Veteran indicated that he had experienced foot trouble.  A subsequent June 21, 1972 medical record then indicates he was seen by podiatry for "feet biplanar type correction due to painful calluses."  A June 23, 1972, record indicates his arch supports were hurting his ankles.  And a June 26, 1972, record indicates pain and swelling of the left foot and ankle, X-ray to rule out pathology.  On his January 1973 report of medical history at separation he indicated he had had "ear, nose, or throat trouble," "severe tooth or gum trouble," and "cramps in [his] legs" but did not indicate "foot trouble" as he earlier had during his military entrance examination.  The separation examiner merely observed a left foot scar and did not document any other foot pathology.  

The Veteran claims that, when discharged from service, he did not mention his feet because he was told they had corrected everything before he was discharged.

An April 1974 private surgical report confirms he underwent surgery for severe and painful hyperkeratosis under the 2nd metatarsal heads of both feet and for bilateral hammertoes of the 2nd, 3rd and 4th digits of each foot.   

An April 1978 Review of Discharge references a record of a visit to sick bay on June 25, 1972, for pain and swelling in the left foot and ankle. 

An October 1986 private medical certification indicates he had had surgery approximately 15 years previously to correct painful calluses on the balls of his feet.  Currently, he was noted to have painful plantar keratomae in multiple joints in the right foot; right hallux; left hallux; distal keratomae of the 2nd toes bilaterally and flexion contracture of the 2nd, 3rd and 4th digits bilaterally.   The prognosis was gradual deepening of the keratomae with possible ulceration of all sites.  

A January 1987 VA X-ray of the great toes resulted in a diagnostic impression of incidentally seen exuberant osseous formation along the shaft of the distal second metatarsal on the right compatible with healing from old trauma and early hypertrophic changes at the metatarsophalangeal joint of the second toe on the left.  

During a January 1987 VA medical examination, the diagnostic assessment was anatomic deformities of the feet resulting in prominent metatarsal heads and subsequent painful callosities over them.  The Veteran also had a postoperative problem with the chronically flexed 2nd toe, which was the result of the cutting of the extensor tendon.  

In a May 1987 letter, a private podiatrist indicated the Veteran had been examined in October 1986 regarding painful calluses on the bottom of both feet.  Five very large deep-seated keratomae were found under the balls of his feet and five of his toes were severely contracted.  He gave a history of being treated for painful foot problems while on active duty and of surgery on both feet after discharge.

During a May 1988 VA examination, the diagnostic assessments included status post bilateral hammertoe deformity following extensor tendon release and apparent metatarsal osteotomy of the 2nd ray bilaterally.  The Veteran had passively correctable toes on the right side with mild contractures on the left.  This had caused minimal shoeing difficulty only with the callosities on the distal phalanx of the 2nd rays bilaterally.  The assessments also included bilateral metatarsalgia with fallen metatarsal heads on the 3rd right ray and the 4th left ray.  This had caused marked pain in this area that could possibly be corrected by custom made arch supports.

During a separate May 1988 VA examination, the pertinent diagnosis was claw toe deformities of the feet bilaterally with marked limitation of ambulation.  


In an August 2005 statement the Veteran reported that during his service, while stationed in San Diego, California, he was in the base hospital for about a week for foot problems.  He also indicated that, after this, he went to the infirmary on a number of occasions for whirlpool treatment for his feet.  He noted that he was told that he had arthritis.  Additionally, he reported that subsequent to service he had the surgery in April 1974.  

In his September 2006 NOD, the Veteran reported that while hospitalized in service he actually had surgery on his feet.  Additionally, he noted that, after the surgery, he was seen by medical personnel for his feet on a daily basis up until his discharge.  Then approximately a year after his discharge he had the post-service foot surgery.  

In a November 2006 statement, the Veteran indicated that after being hospitalized for about a week during service, he then received whirlpool treatment twice a week.  He indicated that he was informed that he had arthritis and was provided aspirin.  

During an April 2007 VA examination, the Veteran recalled having foot pain with walking prior to joining the military.  He also recalled his family doctor telling him that it would be surprising if he could still walk by the time he turned 21.  Additionally, he recalled having increasing foot pain during service associated with walking/marching during basic training.  He indicated that he was then sent to the pharmacy where he was told that he had arthritis.  He also recalled receiving hospital treatment for a week.  He did not recall what treatment he had received but he thought he had received aspirin for arthritis and stayed off his feet.  Additionally, he recalled getting subsequent whirlpool therapy for arthritis.  He did not recall receiving special shoes or inserts or braces and did not recall having any calluses trimmed.  He indicated that he eventually finished basic training and spent another few weeks doing training in San Diego.  He subsequently had a 30-day furlough and then was on an unauthorized absence.   


He reported that, post-service, he was seen by a bone specialist within six months of separation.  He noted that medical personnel tried trimming his calluses and providing him with orthotics without benefit.  Thus, he underwent the bilateral foot surgery in April 1974.  He recalled that, after the surgery, he no longer had large calluses.  He also was not working so he was not on his feet as much.  He thought that his pain was decreased for several years.  However, after the surgery, he could no longer extend his toes.  He noted that a few years after the surgery, his pain recurred and that it had worsened over time.  He had tried other inserts over time with little success.  

After examination, the examiner diagnosed that Veteran with history of bilateral 2 to 5th hammertoe deformity status post-surgical correction with residual deformity, pain and degenerative joint disease of the left foot.  The examiner commented that the Veteran described bilateral foot deformity and pain starting prior to service and that he was noted to have such deformity during his entrance examination.  He did recall increased pain associated with marching during basic training.  He did not recall a specific injury during service.  The examiner concluded that the Veteran had had ongoing foot problems that appeared to be from his underlying foot deformities.  

During a June 2011 VA examination, the examiner noted that the Veteran's 
DD-214 listed his military occupational specialty (MOS) as a fireman's recruit-fireman's apprentice.   The Veteran indicated he still had aching in the right foot along with a hammer toe.  He also indicated that he could not walk long distances because of his feet and noted that he had had a handicapped sticker since age 20.  He was not then currently using any inserts.  After physical examination, the examiner diagnosed the Veteran with bilateral hammertoe deformity, moderate to severe, affecting all toes except the big toe; surgical attempts to correct the hammertoes (tendon dissection), degenerative joint disease of the foot joints, including the MTPs and metarasals-naviculars; moderate plantar fasciitis; 
duck-footed gait and mild to moderate metatarsalgia, chronic.  The examiner indicated that she was unable to determine whether the Veteran's diagnosed conditions were congenital or developmental.

She nonetheless commented that, after review of the claims file and the STRs, as well as the current medical examinations, diagnostics and consultations, with review and examination of the Veteran in light of the most pertinent and credible medical information and sourced, it was at least as likely as not that his current claimed feet conditions were the result of pre-existing feet conditions that were permanently aggravated by injury/illness incurred while on active duty military service.

In a July 2012 statement, the Veteran indicated that he did apparently have the hammertoe deformity when he entered service, but due to the marching and running that was required of him, his feet were aggravated.  He indicated that his feet were in constant pain during service and that this was the main reason he was discharged.  He indicated that at that time he was unable to function on a full-time basis due to the pain in his feet and back.  He noted that he had been training for his duties as a fireman and that the weight he had to carry amplified the pain in his feet, back and leg until it became unbearable.  

In a July 2012 VA medical opinion, a VA physician found that the Veteran had a foot disorder that existed prior to enlistment (EPTE), hammertoe deformity.  He apparently did have problems walking due to calluses on his heels and hammertoes while at bootcamp.  This commenting physician ultimately found, however, that the Veteran's bilateral foot condition was not "aggravated beyond natural progression" by his Naval service.  This physician observed the Veteran had had clear problems with the condition prior to his service, as it had interfered with his physical training during school; that he also had had problems and pains while marching during service; and that he subsequently had received the foot surgery post service (in April 1974).  

During a November 2013 VA examination, the examiner diagnosed the Veteran with hammer toes, bilateral degenerative joint disease of the toes and bilateral tailor's bunion.  The Veteran indicated that, before he went into the service, he had worked quite a bit at a plant where he was on his feet 8 hours per day.  He noted that his feet hurt quite a bit and that he wore whichever type of shoes were most comfortable.  He also indicated that his basic training took three months and that during that time he experienced the one-week hospitalization for swelling of the feet.  He also noted that he received whirlpool treatment.  Additionally, he indicated that, after service, he eventually had the surgery done because at the time he was only able to work part time due to foot pain and he needed to figure out a way he could work full time.  He noted that he had to wait a while before he could have the surgery because he had to raise enough money to pay for it.  

After examining the Veteran and reviewing the claims file, the examiner found that it was less likely than not the Veteran's military service had chronically aggravated his pre-existing bilateral foot disability (meaning permanently worsening it beyond its natural progression).  The examiner noted that, according to the American College of Foot and Ankle Surgeons, 'Hammertoes usually start out as mild deformities and get progressively worse over time.  In the earlier stages, hammertoes are flexible and the symptoms can often be managed with noninvasive measures.  But if left untreated, hammertoes can become more rigid and will not respond to non-surgical treatment.  Because of the progressive nature of hammertoes, they should receive early attention.  Hammertoes never get better without some kind of intervention,' and 'Hammertoes are progressive - they don't go away by themselves and usually they will get worse over time.  However, not all cases are alike - some hammertoes progress more rapidly than others.'

The examiner also commented that it appeared that the Veteran's hammertoe condition temporarily flared-up in service likely due to wearing military boots and performing intense physical training.  It did not appear that there was a lasting worsening of the condition which still currently existed, however.  The examiner explained that, during the 2007 VA examination, the Veteran explained that he had pain in his feet preventing him from participating in physical education (PE) during high school.  He also reported to the examiner that that he had bilateral foot pain in a job where he was standing for 8 hours a day, before entering the military.  He then entered the military, spending 3 months in basic training less one week where he reported being in the hospital due to foot pain.  The examiner expected that most foot conditions, especially hammertoe, would be worse with more strenuous exercise performed with one's feet in boots.  It then appeared that the Veteran was not training from the end of Sept 1972 to at least the beginning of Dec 1972.  Then on his separation physical, about one month later, no foot symptoms were reported and there was no mention of hammertoes on the examination.  The examiner assumed, though, that the Veteran still had the hammertoes because there is no indication in the records or that he had a curative treatment in the military.  But the examiner expected that, if there was a significant lasting worsening of the Veteran's foot/toe pain, he would have mentioned it on his separation physical.  

Nonetheless, the Veteran did report that he continued to have bilateral foot pain after he got out of the service and about a year later had bilateral foot surgery for hammertoes.  At that time, he reported improvement of symptoms after the surgery for pain and toe deformities.  The examiner also observed that, on the current examination, there was one thin callus under the ball of the right foot and another thin callus on the end of the second digits bilaterally.  The examiner indicated the Veteran reported that he did not do much current physical activity because of his feet and back problems.  

The examiner found that the current hammertoe condition described seemed as likely as not to be consistent with the natural progression of hammertoes, especially since the Veteran did not mention worsening foot pain during his separation physical and continued to do physically demanding jobs (albeit reportedly 
part-time) after he got out of the service.  It would have been expected that, with the hammertoe condition, doing physically demanding jobs (in service or not in service) would have resulted in foot pain that would likely have resulted in the need for ongoing treatment, surgical or non-surgical.

Looking back in hindsight, the June 14, 1972 entrance examination report shows that the Veteran's feet were found to be "abnormal" with a moderate hammertoe deformity specifically noted.  Thus, he cannot be considered sound on entry into service and it must be determined whether this pre-existing disability was permanently aggravated by his service (again, meaning permanently worsened beyond its natural progression).  In this regard, the medical evidence does not show that the pre-existing foot disability underwent an actual increase in severity during his service.  It is clear from the STRs and his report of the one-week hospitalization with some subsequent whirlpool treatments that his feet were symptomatic during his service.  However, in his January 1973 report of medical history at separation he specifically reported that he did not have any foot trouble while indicating that he did have "ear, nose, or throat trouble," "severe tooth or gum trouble," and "cramps in [his] legs."  Also, during the January 1973 separation examination, he was not found to be exhibiting any then current foot symptomatology.  Thus, the medical evidence from service, including his own contemporaneous reporting, tends to indicate that his pre-existing foot condition did not undergo an increase in severity during his service or that any increase was not over and beyond the condition's natural progression, so still not tantamount to aggravation of the 
pre-existing disability.

Also, considering the medical opinion evidence of record, the only opinion specifically addressing (with an accompanying rationale) whether the Veteran's pre-existing bilateral foot disability increased in severity during his service is the opinion of the November 2013 VA examiner.  And after reviewing the claims file and examining the Veteran personally, this examiner found that it was less likely than not the Veteran's military service had chronically aggravated his pre-existing bilateral foot disability (meaning permanently worsened it beyond its natural or normally-expected progression).  In so concluding, this VA examiner specifically considered how hammertoe disabilities tend to progress over time by reviewing the information from the American College of Foot and Ankle Surgeons.  The examiner then determined that it appeared that the Veteran's hammertoe condition had just temporarily flared-up in service, likely due to wearing military boots and performing intense physical training, but ultimately that it did not appear that there was a lasting worsening of the condition which still currently existed, especially since he did not mention worsening foot pain on his separation physical and he continued to do physically demanding jobs (albeit reportedly part-time) after he got out of the service.  Although the examiner's expressed conclusion was that it was less likely than not that the foot disability increased in severity beyond natural progression, the opinion also supports a finding that the disability did not actually increase in severity during service but that the Veteran simply experienced a temporary flare-up due to the physical nature of his training.  As the examiner relied on information concerning the specific nature of the progression of hammertoe disability, a specific review of the STRs and the Veteran's own reported history during the November 2013 VA examination and previous examinations, the Board finds that the opinion is supported by an appropriate rationale and resultantly is entitled to significant probative weight.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this Neives-Rodriguez decision, the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Court thus concluded in Nieves-Rodriguez that "a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Neives-Rodriguez, 22 Vet. App at 304.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  These significant facts may or may not include matters evident from a review of the claims file, given the nature of the issue under consideration."  Id.


Conversely, while the June 2011 VA examiner appeared to reach the opposite conclusion, the Board considers it significant that ultimately the examiner did not make a specific finding concerning whether there was an increase in severity of the pre-existing bilateral foot disability during service beyond the natural progression of the condition.  Instead, she merely concluded that the currently claimed feet conditions were the result of pre-existing feet conditions that were permanently aggravated by injury/illness incurred while on active duty military service.  Also, she did not provide a specific rationale for her conclusion but instead simply indicated that it was based on her examination and review of the pertinent evidence and medical information.  Thus, while it appears to support a finding that permanent aggravation did occur, along with a threshold finding that there was an increase in severity during service, it may not be afforded significant probative value, especially in comparison to the contrary VA opinion previously discussed.  

Additionally, the April 2007 VA examiner's opinion is not deemed probative, either, as concerning the question of whether the pre-existing bilateral foot disability increased in severity during service beyond its natural progression, as the examiner simply concluded that the Veteran had had ongoing foot problems that appeared to be from his underlying (i.e., preexisting) foot deformities.  Thus, the examiner did not proffer an actual opinion as to whether any increase in severity beyond natural progression had taken place during service. 

In his September 2006 NOD, the Veteran reported that while hospitalized in service he actually had surgery on his feet and that, after the surgery, he was seen by medical personnel for his feet on a daily basis up until his discharge, thus tending to indicate that he was actually having problems with his feet at the time of separation.  However, the Board notes that this account of having surgery during service is patently inconsistent with his other accounts indicating that he was hospitalized but making no mention of any surgery.  Also, the records of the April 1974 surgery do not include any notation of him having had any previous surgical interventions.  Additionally, once again, he did not report that he was having any current foot trouble on his report of medical history at separation and he also did not note any prior foot surgery on that report.  Consequently, the Board does not find credible this account of having foot surgery during service with continued daily medical follow-up until separation.  Further, inasmuch as he is more generally alleging that his feet continued to be symptomatic during his service right up until the time of separation, the Board similarly does not find this allegation credible, based on him affirmatively reporting that he was not having any then current foot trouble when completing his report of medical history at time of separation and based on his assertions in his September 2006 NOD more generally calling into question his overall credibility regarding what did and did not actually occur during his service.  

Contemporaneous medical findings, such as those during a Veteran's service, are entitled to a lot of probative weight, especially as compared to evidence or testimony to the contrary offered many years later, long after the fact.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Consider also that statements made to physicians for purposes of diagnosis and treatment, such as those the Veteran made years ago during and rather immediately after his service, including when he eventually had the foot surgery, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As well, the Board has the authority to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997).  And although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  Moreover, it is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, including 

favoring the opinion of one physician over another, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although the Veteran essentially alleges that his pre-existing bilateral foot disability was permanently aggravated by his service (and thus, as a threshold matter, that it underwent an increase in severity during his service), as a layman with no demonstrated expertise concerning the nature of the progression of foot disability (and whose own reports of continuous foot problems in service have been found not credible), this allegation may not be afforded more than minimal probative value.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, the weight of the probative evidence is against finding that the Veteran's pre-existing bilateral foot disability underwent an increase in severity during his service beyond its natural progression.  Consequently, the presumption of aggravation does not apply and there is no basis for finding that the pre-existing disability was in fact aggravated by his service.  Additionally, although he alleges that he was told he had arthritis in service, there is no objective evidence that this was actually the case, nor is there evidence of any arthritis within the first year after his service concluded.  Arthritis must be objectively confirmed by X-ray, so his mere lay assertion of supposedly having been told he had it will not suffice.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, there also is no basis for awarding presumptive service connection for the alleged arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For these reasons and bases, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.306; Alemany, 9 Vet. App. 518 (1996).


D.  Back and Leg Disabilities

The Veteran primarily alleges that his current low back and leg disabilities have been caused and/or aggravated by his bilateral foot disability.  As already explained, however, service connection for bilateral foot disability has been denied.  Accordingly, there is no basis for awarding service connection for back or leg disability as secondary to the bilateral foot disability.  38 C.F.R. § 3.310(a) and (b).  To link his back or leg disability to his service secondarily by way of this bilateral foot disability, it first has to be shown that his bilateral foot disability is service connected, and he has not for the reasons and bases already discussed.

To the extent he alternatively is alleging that his back or leg disability is directly related to his service, the evidence does not support this other allegation, either.  He is shown to have current low back disability, diagnosed as degenerative disc disease (DDD) with accompanying radiculopathy.  However, his STRs are entirely unremarkable for any back or leg pathology, and his spine and lower extremities were found to be normal during his separation examination and with him personally indicating on his report of medical history at separation that he had not had any recurrent back pain or trick or locked knee.  He did nonetheless report a history of cramps in his legs.

The record then does not contain any reference to low back related problems until April 1978 when he was noted to have fallen at his home and to have hit his tailbone, with subsequent records not showing any sequelae/diagnosis of any chronic back disability.  The next record pertaining to low back pathology is then not until February 1987 (when he reported that his "back hurt a lot" during a VA examination).  Then in May 1989 he was noted to have hurt his back at work while bending.   Subsequently, in November 1992, he injured his back again and was diagnosed with a low back strain.  Then, in August 2001, he was found to have sciatic neuritis and in September 2003 he was diagnosed with possible DDD.  Subsequent MRI testing confirmed the DDD and he was also found to have associated radiculopathy.

Thus, the evidence does not show a diagnosed low back disability until November 1992, approximately 19 years after service.  Such a lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following conclusion of his service during which there was no clinical documentation of the claimed disorder).  Moreover, none of the post-service medical records contain any indication that his back problems noted so many years after his separation from active service are related to his service.  Additionally, as explained, a VA examination to assess a potential direct relationship between his service and any current low back disability is not needed to assist in deciding this claim.  VA is not obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

Similarly, the post-service medical records do not show any indication of leg pathology until February 1987 when the Veteran reported that his legs ached along with his back.  Subsequently, in August 2001, he was found to have sciatic neuritis.  Then, in September 2003, he was noted to be experiencing swelling of the left leg and in October 2004 he was noted to have injured his right knee after falling off a stage.  At that time, he was found to have mild arthritis of the right patella.


Thus, the evidence does not show a diagnosed leg disability until August 2001 (when he was diagnosed with sciatic neuritis), approximately 28 years after service.  Once again, such a lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See again Maxson, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical records contain any indication that his leg problems noted so many years after his separation from active service are related to his service.  Additionally, as explained, a VA examination to assess a potential direct relationship between his service and any current leg disability is not necessary to assist in deciding this claim, at least not based on his mere lay testimony alone.

In the July 2012 statement, he reported that during his training for his duties as a fireman in service the weight he had to carry amplified the pain in his back and leg until it became unbearable, thus indicating he had experienced low back and leg pathology during his service.  However, given his already demonstrated lack of credibility concerning the nature and extent of his foot pathology in service; given that the STRs of record are unremarkable for any treatment of low back or leg problems; and given that he did not report any history of back or leg problems on his report of medical history at time of separation, the Board does not find credible this reporting of low back and leg pathology during service.  Additionally, inasmuch as he is alleging that his current low back and/or leg disability is related to his service (based on a theory other than continuity of symptomatology), given that he is a layman without any demonstrated expertise concerning such medical etiology, the Board does not attach any probative value to this allegation.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, as low back or leg problems were not shown in service; as a chronic low back or leg disability was not shown until many years thereafter; and as there is no probative evidence of a relationship between any current low back or leg disability and service, the preponderance of the evidence is against these claims and they resultantly must be denied.   


ORDER

As new and material evidence has been received, the claim for service connection for bilateral foot disability is reopened.     

However, service connection for bilateral foot disability is denied.

Service connection for low back disability, including as secondary to the bilateral foot disability, is denied.   

Service connection for leg disability, also including as secondary to the bilateral foot disability, is denied.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


